PER CURIAM.
Felix Lopez-Mahones petitions for a writ of prohibition alleging that he should be discharged in Case Number 2013-CF-006066-A-0, in and for the Ninth Judicial Circuit, because the State violated his right to a speedy trial. We agree with Petitioner that the trial court erred in striking his demands for speedy trial, and *150that the time for speedy trial has now run. Accordingly, we direct the circuit court to enter an order discharging Lopez-Mahones from the pending charges in that case. See Mumani v. State, 63 So.3d 923, 924 (Fla. 5th DCA 2011).
WRIT GRANTED.
PALMER, BERGER and EDWARDS, JJ., concur.